  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


MIKE PRITCHETT,                         )
                                        )
        Plaintiff,                      )
                                        )          CIVIL ACTION NO.
        v.                              )            1:19cv47-MHT
                                        )                (WO)
WILLIAM H. FILMORE, et                  )
al.,                                    )
                                        )
        Defendants.                     )

                                    OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,          filed      this      lawsuit       challenging       the

constitutionality of a search of his home and property,

his arrest, and the criminal proceedings resulting his

conviction.             He   also    contends      that   the   defendants

conspired against him.               This lawsuit is now before the

court        on   the    recommendation       of    the     United   States

Magistrate Judge that plaintiff’s case be dismissed.

Also before the court are plaintiff’s objections to the

recommendation, which the court has considered despite

plaintiff’s         having      filed       them    late.       After    an
independent and de novo review of the record, the court

concludes   that     plaintiff’s      objections   should   be

overruled   and    the   magistrate   judge’s   recommendation

adopted.

    An appropriate judgment will be entered.

    DONE, this the 26th day of March, 2019.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
